MEMORANDUM **
Gabriel A. Maalouf appeals pro se the district court’s judgment dismissing his action alleging that defendant substantially-impaired access to his property without just compensation in violation of the Fifth and Fourteenth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Cabrera v. City of Huntington Park, 159 F.3d 374, 378, 381 (9th Cir.1998) (per curiam), and we affirm.
Because Maalouf filed his complaint more than two years after his cause of action had accrued, the district court properly dismissed his complaint as time-barred. See Golden Gate Hotel Ass’n v. City and County of San Francisco, 18 F.3d 1482, 1486-87 (9th Cir.1994) (explaining that the limitations period for a section 1983 claim applies to takings claims brought pursuant to the Fifth Amendment); Perez v. Seevers, 869 F.2d 425, 426 (9th Cir.1989) (per curiam) (applying Nevada’s two-year statute of limitations to a section 1983 claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.